Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Objection to the Drawings
	The drawings (Figures 1a, 1A, 2A, 3, 6A, 6B, 6C, 7A, 7B, 7C, 7D) filed October 21, 2019 are objected to under 37 CFR 1.84 (i) and (p) as being informal. The lines, numbers and letters lack uniformity and are fuzzy lacking sharp definition.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary 

Rejections based on 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 5, it is unclear if the “spaced apart therefrom” limitation is in reference to the “supports” or the “dentures.”   In lines 5 and 6, the “in particular” limitation is not understood.  In line 24, the meaning of the “bending-rigid” limitation is unclear.
	In claim 2, it appears as though “right molars and/or left molars” are already required in parent claim 1.  It is unclear what additional limitations the dependent claim is intending to impose upon the claimed invention.

	In claim 8, line 3, the “in question” limitation is not understood.
	In claims 9, 10 and 12, the “in particular” limitations are not understood.  It is unclear if the limitations are a required element of the claim.
	In claim 16, lines 20 and 27, the “in particular” limitation is not understood.

Rejections Based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews (US 4,741,698).
	In Figure 9 Andrews discloses a jaw implant 46 (as well as that on the right and left side of the patient’s jaw 16 “divided into segments or bodies”), dentures 50 and supports 52a, 52b, 52c, 52d in the form of columns/pillars.  The dentures 50 include molars, premolars, incisors and canines on both the left and right side.  The dentures further include a rigid bridge part 48. 
In regard to claim 5, note the dentures dental part 50 and bridge part 48.  In regard to claim 6, the Andrews denture dental part 50 and continuous bridge part 48 are connected together in use meeting the vague “forming one unity therewith” limitation.  In regard to claim 11, note Figure 9.  In regard to claim 13, note column 2, line 7.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US 4,741,698) in view of Kim et al (US 2008/0081315).
Andrews does not appear to disclose the claimed use of extension members on the side of the implant 46 having “attachment holes” (claims 12, 14) or implant segments 46 “attached to permanent jaw bone . . . by means of bone screws” (claims 16-20).  Kim et al, however, for a similar dental implant teaches providing for extension members having “pass-through holes” 19b, 29b, 39b, for receiving attachment screws in order to firmly secure the implant (note e.g. paragraph [0011]).   To have provided the Andrews implant with side extension members having pass through holes for receiving screws in order to firmly attach the implant would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US 4,741,698) in view of Robichaud (US 2018/0104028).
Robichaud discloses the formation of a dental implant similar to that of Andrews wherein a patient’s jaw is scan (paragraph [0152]), a CAD model of the implant is designed 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
(571) 272-4712